Birdsong, Presiding Judge.
In Tante v. Herring, 264 Ga. 694 (453 SE2d 686) (1994), the Supreme Court affirmed in part and reversed in part the judgment of this court in Tante v. Herring, 211 Ga. App. 322 (439 SE2d 5). Therefore, our judgment in this appeal is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, that part of the trial court’s judgment granting summary judgment on the Herrings’ claims for legal malpractice and breach of contract is reversed, but that part of the judgment of the trial court granting summary judgment to the Herrings on their claim for breach of fiduciary duty is affirmed, and the case is remanded to the trial court so that the Herrings may pursue their claim for damages resulting from Tante’s breach of his fiduciary duty.

Judgment affirmed in part and reversed in part.


Pope, C. J., and Andrews, J., concur.